DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending. 
Claims 1-20 have been canceled by preliminary amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 line 6 recites “receive a standing query of the graph of data”. Claim 21 last four lines “generate a result of the standing query…portion of the standing query is satisfied”. It is not clear what applicant meant by the “portion of the standing query is satisfied”. It seems the standing query is merely stored with the nodes at lines 7-10. What message is the message processors process? How is a result of the standing query generated? Note claim 21 as written merely recites the query is stored with the nodes.
Claim 22 “messages directed to the first node” is unclear. How are the messages related to the standing query?

Claim 24 it is not clear what invokes the callback function to provide a result of the standing query.
Claim 25 is unclear. The node seems to merely correspond to a portion of the standing query. So when the standing query is determined to be “satisfied”, It is not clear why a node is updated in response to a determination that the standing query is “satisfied”.
Claim 26 is unclear. What does “correspond to a pattern” encompass?
Claim 27 is unclear. How are portions of the standing query determined to be applicable to properties of a node?
Claims 28-33 essentially recite similar limitations to claims 21-24, 26-27 in form of method, thus contain similar defects.
Claims 36-38, 40 essentially recite similar limitations to claims 21, 23, 26, 34 in form of computer program product thus contain similar defects.
Art rejection is applied to claims 21-40 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Patavardhan et al (US 20190171756), in view of Beckman et al (US 20130103715).
Regarding claim 21, Patavardhan substantially teaches the claimed system, comprising: 
at least one processor (see at least Figure 5); and
at least one memory (see at least Figure 5), comprising instructions that, in response to execution by the at least one processor, cause the system to at least:
store a graph of data comprising a plurality of nodes (see at least 0039); 
receive a query of the graph of data (see at least Figure 4 and related text);
store, with a first node of the plurality of nodes, a first portion of the query (see at least 0033-0034);
store, with a second node of the plurality of nodes, a second portion of the query (see at least 0033-0034); and
generate a result of the query based, at least in part, on a determination by a first message processor associated with the first node that the first portion of the  query is satisfied and a determination by a second message processor associated with the second node that the second portion of the query is satisfied (see at least 0033-0034).
The difference is Patavardhan does not specifically show the query is a standing query. However Patavardhan clearly shows the query is executed in the context of customized searches using mapped events (see at least 0039: “Response service 326 determines the event: high threshold event 330, rare relationship event 332, rare node and relationship event 334, and unusual pattern event 336, based on the information contained in the memory maps persisted in the graph database.  Additionally, response service 326 may employ custom implementation queries 312 to query the graph database.  Custom 
Beckman further teaches injected queries can be executed once or stored as standing queries to be executed repeatedly until replaced or expired (see at least 0024). It would have been obvious to one of ordinary skill in the art to make the query a standing query in the method of Patavardhan because doing so would allow users to repeat custom queries in various patterns.

Regarding claim 22, Patavardhan further teaches the system of claim 21, wherein the first message processor processes, in serial order, messages directed to the first node (see at least 0033).

Regarding claim 23, Patavardhan further teaches the system of claim 21, wherein the second node receives an indication that the first portion of the standing query has been satisfied (see at least Figure 4 blocks 408, 410, 412).

Regarding claim 24, Patavardhan teaches the system of claim 21, wherein the standing query is associated with a callback function that is invoked to provide a result of the standing query (see at least Beckman 0034).


update one or more of the plurality of nodes, in response to a determination that the standing query is satisfied (see at least Figure 3 and related text).

Regarding claim 26, Patavardhan teaches the system of claim 25, wherein the one or more of the plurality of nodes correspond to a pattern defined by the standing query (see at least 0039-0040).

Regarding claim 27, Patavardhan teaches the system of claim 21, wherein the at least one memory comprises further instructions that, in response to execution by the at least one processor, cause the system to at least:
store portions of the standing query with corresponding portions of the graph, wherein correspondence between a portion of the query and a portion of the graph is based, at least in part, on applicability of portions of the query to properties of a node in the portion of the graph (see at least Figure 3 and related text).

Claims 28-33 essentially recite the limitations of claims 21-24, 27, 26 in form of method worded slightly differently thus are rejected for the same reasons discussed in claims 21-24, 27, 26 above. 

Regarding claim 34, although Patavardhan does not specifically show the method of claim 32, further comprising evaluating the first portion of the standing query in response to an update of the first node, Patavardhan clearly teaches nodes are changing (see at least Patavardhan 0037, newly created nodes and relationships). Since nodes and relationships are changing, it would have been obvious to one 

Regarding claim 35, Patavardhan does not specifically show the method of claim 28, wherein a result of a decomposition of the query is stored in the first node. However a standing query is a chain of dependent sub-queries allocated to the nodes, it would have been obvious to one of ordinary skill in the art to include the claimed limitations in order to use the result for dependent sub-queries.

Claims 36-38 essentially recite the limitations of claims 21, 23, 26 respectively in form of computer program product thus are rejected for the same reasons discussed in claims 21, 23, 26 above.

Regarding claim 39, Patavardhan teaches the non-transitory computer-readable storage medium of claim 36, comprising further instructions that, in response to execution by at least one processor of at least one computing device, cause the at least one computing device to at least:
convert the query to a representation comprising one or more operations on the graph (see at least 0042).

Claim 40 essentially recites the limitations of claim 34 in form of computer program product thus is rejected for the same reasons discussed in claim 34 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Majeed et al (US 20130262502) teach continuous querying mechanism that analyses real-time data streams to generate relevant results. A flexible querying language and data storage to allow users 

Kuramura (US 8966368) teaches a system including a query generator that generates a standing query including a condition based on an event-selection criterion.  A query processing unit processes the query and identifies data that is associated with the condition of the standing query.  The query processing unit is in communicate with the query generator and a database.  An interactive console receives event-selection criterion and displays a list of context-based events associated with the data.  A media player comprises a portion of the interactive console for presenting the data associated with the context-based events. 

Smulten et al (US 20180212904) teach an automated human interface module including a plurality of nodes.  A message including a text communication is posted by the user and sent to a decision module associated with a plurality of classifiers.  The decision module is configured to identify a node that best matches the text communication in accordance with the plurality of classifiers.  Each respective classifier produces a respective classifier result thereby producing a plurality of classifier results.  Each respective classifier result identifies a respective node of the plurality of nodes best matching the text communication.  The plurality of classifier results is collectively considered, and the node best matching the text communication is identified and the text communication is sent to the identified node. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
                                                                                                                        /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        8 May 2021